Citation Nr: 0931626	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  08-01 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating greater than 20 percent for 
lumbar degenerative arthritis with spinal stenosis and 
spondylolisthesis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1955 to April 1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which granted service connection for 
the Veteran's low back disability and assigned the initial 
rating.  The Veteran had a hearing before the Board in 
February 2009 and the transcript is of record.

The RO received additional evidence from the Veteran before 
the file was sent to the Board.  A supplemental statement of 
the case (SSOC) was not issued, but this is not necessary 
since the evidence submitted was accompanied with a signed 
waiver of local jurisdictional review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran alleges his low-back disability is more severe 
than currently rated.  He further alleges his low-back 
disability causes neurological manifestations and bowel 
impairment.  During his hearing before the Board in February 
2009, the Veteran testified that he was forced into 
retirement at the age of 56 and is not currently working.  He 
further explained his wife is disabled and so he has to do 
all the household chores and shopping, which routinely leaves 
him bedridden one or two days a week secondary to back pain. 

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a).

The Veteran was last afforded a VA examination in February 
2005, over four years ago.  At that time, the Veteran was 
diagnosed with lumbar degenerative arthritis with spinal 
stenosis and spondylolisthesis.  The examiner indicated the 
Veteran's forward flexion was slightly limited to 80 degrees 
and extension was limited to 10 degrees.  Straight leg 
testing was within normal limits and no other manifestations 
were noted.

Since that time, the Veteran has submitted significant 
amounts of private treatment records indicating the Veteran 
suffers from severe arthritis and spinal stenosis of the 
spine with radiculopathy.  Specifically, a December 2008 
treatment record from Dr. Bennett indicates a diagnosis, 
among other things, of lumbar radiculopathy.  The Veteran 
complained of radiating pain down both legs.  An MRI done in 
April 2007 confirmed compression of L4 and L5.  Dr. Bennett 
had recommended surgical intervention several times to the 
Veteran from 2006 to 2008, but the Veteran to date has not 
agreed to surgical treatment. 

The Veteran further alleges his back pain frequently leaves 
him bedridden, but he does not often see a doctor during 
those times because his wife, who is blind, cannot drive him 
to the doctor.  Dr. Bennett's treatment records note in 
January 2008 that the Veteran has periods where he needs bed 
rest, but does not elaborate on the frequency or severity of 
these periods.  Dr. Bennett also noted in January 2008 that 
the Veteran's flexion is significantly limited to the point 
where he bends to the side, rather than forward, to pick 
items up off the ground.  This is consistent with the 
Veteran's February 2009 testimony before the ground.

VA outpatient treatment records through 2007 also indicate 
complaints of bilateral leg pain secondary to low back pain 
as well as MRI findings of advanced degenerative disc disease 
(DDD) with facet arthritis and spondylolisthesis. 

The Veteran also alleges, as indicated above, that his low 
back pain causes bowel and bladder dysfunction.  Treatment 
records from Dr. Bennett do not indicate any bowel 
impairment, and in fact Dr. Bennett notes throughout the 2008 
treatment records that he specifically inquired about bowel 
or bladder impairment and the Veteran denied any such 
impairment.  In contrast, however, records from Dr. 
Freedland, DO, indicates in a November 2007 record a 
diagnosis of bowel and bladder dysfunction secondary to low 
back pain. 

In short, the private and VA medical evidence is inconclusive 
as to the current severity of the Veteran's low back 
disability, current manifestations thereof, and whether his 
low back disability causes incapacitating episodes.  At the 
very least, it is evident, the Veteran's low back disability 
has likely increased in severity since the February 2005 VA 
examination and, therefore, a new VA examination is 
indicated.  The Board further notes that the current spine 
diagnostic criteria allows for separate ratings for various 
manifestations of a spine disability, to include neurological 
manifestations and bowel/bladder dysfunction.   See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243, Note 1 (2008).  The 
examiner should reconcile the conflicting medical evidence 
and ascertain any and all manifestations attributable to the 
Veteran's service-connected low back disability.  The RO 
should consider whether separate ratings are warranted given 
the evidence. 

The RO should also ensure the record is complete.  
Specifically, ask the Veteran to identify and all private 
records not currently of record and then make efforts to 
obtain them.  The RO should also take this opportunity to 
obtain VA outpatient treatment records from November 2007 to 
the present.  

The Board notes the Veteran seems to also be alleging 
entitlement to an increased rating based on extra-schedular 
considerations.  Specifically, he indicates because his wife 
is disabled, he has to do the majority of household chores 
and shopping, causing frequent exacerbations of his low back 
pain.  The RO should consider whether the Veteran's 
disability warrants an increased rating based on extra-
schedular considerations.



Accordingly, the case is REMANDED for the following action:

1. Ask the appellant to complete release 
forms authorizing VA to request his 
treatment records from Dr. Bennett, Dr. 
Freedland or any other private physician 
in which he received treatment for his 
back.  These medical records should then 
be requested, and the RO should specify 
that actual treatment records, as opposed 
to summaries, are needed. All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.

2. Obtain the Veteran's medical records 
for treatment of the low back from the 
VAMC in Tampa, Florida from November 2007 
to the present, to include MRI and x-ray 
reports.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

3. After obtaining the above VA and 
private medical evidence, to the extent 
available, schedule the Veteran for 
orthopedic, urogenital, gastrointestinal 
and neurological VA examinations to 
evaluate the current severity of his 
service-connected back disabilities and 
any complications/manifestations thereof, 
to include neurological manifestations 
and/or bowel/bladder dysfunction.  The 
examiner should also comment on whether 
the Veteran has intervertebral disc 
syndrome and how many incapacitating 
episodes the Veteran suffers per year due 
to his low back disability.  In general, 
the examiner should reconcile his opinion 
and examination results with the February 
2005 VA examination and the private 
treatment records from Dr. Bennett and Dr. 
Freeland. The examiners should also 
comment on the overall affect his 
disabilities have on his employability and 
daily life.

4. After the above is complete, 
readjudicate the Veteran's claim, 
considering whether separate ratings are 
warranted given the medical evidence.  The 
RO should also specifically consider 
whether referral for extraschedular 
considerations is warranted.  If the claim 
remains denied, issue a supplemental 
statement of the case (SSOC) to the 
Veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
The claim must be afforded expeditious treatment.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

